DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/20 is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend the title of the invention to read as follows: “APPARATUS AND METHOD FOR TRANFERING A COMMUNICATION SIGNAL WHILE STORING A DETECTED PREAMBLE PATTERN”

Allowable Subject Matter
Claims 1, 3-14 (renumbered 1-13) are allowed.

Claims 1, 3-14 (renumbered 1-13) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … the communication signal including two or more preamble blocks that are signal regions with which two or more different preamble patterns are associated, respectively, the preamble pattern being stored in one of the preamble blocks…remove the detected preamble pattern from the communication signal, and transfer the communication signal while storing, in a second block, a preamble pattern associated with the second block that is a signal region following a first block that is a signal region in which the detected preamble pattern has been stored…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Odman et al (Pub No: 2003/0137966). Odman teaches a method for using a preamble at the beginning of each frame transmitted between two devices (Obman, [0080], detecting a preamble pattern). The network will start with a default short preamble and change to a long preamble during bad quality detection. Some portions of a superframe may use long preambles by default to ensure quality (Obman, [0080], a transfer processor to alter the preamble when a type is detected).  Odman does not teach the communication signal including two or more preamble blocks that are signal regions with which two or more different preamble patterns are associated, respectively, the preamble pattern being stored in one of the preamble blocks…remove the detected preamble pattern from the communication signal, and transfer the communication signal while storing, in a second block, a preamble pattern associated with the second block that is a signal region following a first block that is a signal region in which the detected preamble pattern has been stored.

The second closest prior art of record is Jang et al (Pub No: 2005/0281316). Jang teaches a method for detecting a preamble pattern (Jang, [0023] mapping a predetermined preamble pattern).  Jang does not teach the communication signal including two or more preamble blocks that are signal regions with which two or more different preamble patterns are associated, respectively, the preamble pattern being stored in one of the preamble blocks…remove the detected preamble pattern from the communication signal, and transfer the communication signal while storing, in a second block, a preamble pattern associated with the second block that is a signal region following a first block that is a signal region in which the detected preamble pattern has been store.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469